Citation Nr: 1216709	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral edema of the feet.

2.  Entitlement to an increased evaluation for Meniere's disease, currently separately evaluated as bilateral hearing loss, vertigo and tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

Initially, the Board notes that the Veteran was granted service connection for Meniere's disease in the February 2007 rating decision.  However, separately evaluating the Veteran's symptomatology of hearing loss, tinnitus and vertigo at that time correlated to a higher evaluation.  Awards of service connection for bilateral hearing loss with a 30 percent evaluation, tinnitus with a 10 percent evaluation and vertigo with a 10 percent evaluation were all assigned at that time, effective May 19, 2006.  That rating decision also denied service connection for bilateral peripheral edema of the feet.

The Veteran testified at a Board hearing before the undersigned one of the Veterans Law Judges with respect to the bilateral hearing loss issue in May 2010; a transcript of that hearing is associated with the claims file.

Following that hearing, issues of service connection for a bilateral eye disorder, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and an increased evaluation for vertigo, as well as the bilateral peripheral edema and bilateral hearing loss issues were remanded for further development-including issuance of a statement of the case on all of the issues except the bilateral hearing loss issue.

During the pendency of the remand, entitlements to TDIU and service connection for a bilateral eye disorder were granted in October 2011 and November 2011 rating decisions, respectively.  Likewise, the Veteran was granted the highest evaluation possible under the Rating Schedule for his vertigo for the entire applicable appeal period in the November 2011 rating decision.  

Furthermore, in an August 2007 rating decision it was proposed to reduce the Veteran's bilateral hearing loss evaluation from 30 percent to noncompensable; such a reduction was finalized in a February 2008 rating decision, effective May 1, 2008.  That rating decision was later revised by a finding of clear and unmistakable error in an October 2008 rating decision, which retroactively awarded a 10 percent evaluation for the Veteran's bilateral hearing loss effective May 1, 2008.

Following completion of the development on the bilateral hearing loss issue, the Veteran had another hearing on that issue before another undersigned Veterans Law Judge; a transcript of that hearing is also of record.  The Veteran declined a hearing before a third Veterans Law Judge in a March 2012 correspondence.  The case has been returned to the Board for further appellate review at this time.

In light of the grant of benefits as to the vertigo issue as well as the initial choice by the RO to service connect the Veteran for Meniere's disease, but to separately rate the Veteran's combined symptomatology, the Board has recharacterized the issues before it as an increased evaluation for Meniere's disease rather than simply looking at separately evaluated individual symptoms.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regards to the bilateral peripheral edema issue, the RO issued a statement of the case on that issue in November 2011; the Veteran responded in a December 2011 substantive appeal that he wished to complete appeal of that issue and that he wished to have a hearing before a Veterans Law Judge.  The Veteran had a hearing before a Veterans Law Judge in January 2012, but that hearing addressed the bilateral hearing issue only.  In light of the fact that a hearing request on the peripheral edema issue is still outstanding, the Board finds that a remand of that issue is necessary so that the Veteran can be afforded a hearing before a Veterans Law Judge.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill (1) the duty to fully explain the issues on appeal, and (2) the duty to suggest the submission of evidence that may have been overlooked).

Turning to the increased evaluation issue, the Board notes that a recent VA examination has not been performed which adequately addresses the extent of the Veteran's symptomatology associated with his Meniere's disease, including both vestibular and audiometric examinations.  Particularly, the Board notes the lack of any discussion regarding whether the Veteran has a cerebellar gait.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination which adequately addresses the breadth of his Meniere's symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, given that the increased evaluation claims have focused singularly on the separate evaluations, the Board notes that on remand the RO/AMC should send the Veteran appropriate notice as to the information and evidence necessary to substantiate a higher evaluation both for Meniere's disease and the separate evaluations which are potentially applicable when rating that disorder.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims file.

2.  Send the Veteran appropriate notice with respect to his claim for increased evaluation for Meniere's disease, currently separately evaluated as bilateral hearing loss, tinnitus and vertigo.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

3.  Obtain any relevant VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2011 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for Meniere's disease, to include his bilateral hearing loss, tinnitus, and vertigo disorders, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current nature and severity of his Meniere's disease, to include bilateral hearing loss, vertigo and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran and report in detail the nature and severity of his audiologic and vestibular symptomatology.  That examination report should include audiometric testing and also discuss the Veteran's lay complaints of hearing loss, vertigo, and tinnitus, and their effect on his activities of daily living and occupational functioning.  

The examiner should specifically discuss: (a) whether the Veteran has a cerebellar gait; and if so, the frequency and severity of that symptom; (b) the frequency and severity of the Veteran's vertigo, including dizziness; and, (c) the frequency and severity of the vertigo attacks that include both cerebellar gait (staggering/ataxia) and dizziness.

All opinions must be accompanied by a clear rationale.  If the examiner is unable to provide the above information without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation for Meniere's disease, currently separately evaluated as bilateral hearing loss, vertigo and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________          ______________________________
                ERIC S. LEBOFF 		  MICHAEL E. KILCOYNE
              Veterans Law Judge, 		      Veterans Law Judge,
          Board of Veterans' Appeals		  Board of Veterans' Appeals



____________________________________

Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

